Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 12/13/2021 and RCE filed 1/14/2022 has been considered.  Claims 2, 4, and 5 have been cancelled and Claims 1 and 3 are pending.  An action on the merit for pending Claims 1 and 3 follows.  

Response to Arguments 
Applicant argues that the cited art does not disclose each and every limitation of the claims as amended.  Examiner agrees (see Interview Summary filed 12/24/2021 (stating that the proposed amendments would overcome the cited art if entered)), and after performing a relevant prior art search, Examiner has updated the rejection below as necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite numerous instances of “a product,” “the product,” “a reserved product,” and “the reserved product” in various orders and combinations, and it is unclear whether there are one or more products being claimed.  See, e.g. Claim 1 (“designating a product…pick up a product…specifies a product…as a reserved product…collect the reserved product…a price of the reserved product…the moving object loaded with the product…move to the product…a shooter into which a product…specifies a product with the tag as the reserved product…when the product is put into an input port); Claim 3 (“to be able to put the product…specifies a product….”).  Examiner therefore rejects Claims 1 and 3 as indefinite.  
	Claim 1 recites “each shopper” without antecedent basis.  Claim 1 is therefore rejected as indefinite.  Claim 3 depends on Claim 1 and is therefore also rejected as it fails to cure the deficiency set forth.  
	Claim 3 recites “when an operation is input from the shopper” but depends on parent Claim 1 which recites both “an operation” and “the operation.”  It is therefore unclear whether the same operation on the registration device is being disclosed or whether there are different operations corresponding to the same registration device or a different device.  Applicant’s specification at paragraph [0038] discloses an operation panel at the input port, but does not clarify the above-noted issue.  Accordingly, Claim 3 is rejected as indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Deal et al. (U.S. Patent Application Publication No. 20040128025) in view of Yap et al. (U.S. Patent Application Publication No. 20200017317) (Examiner relies on support from Provisional Applications dated 7/16/2018 (at least para. [0025] [0028] [0036]) and 12/11/2018 (at least para. [00128])) and Patel (U.S. Patent No. 5154260).  

As per Claim 1, Deal et al. disclose a shopping support system (Deal et al. disclose merchandise dispensers connected to distributed stock and/or centralized stock locations (FIGs. 1, 2, 3) [0051]) comprising:
a management server configured to store information on a payment account and product receiving place of a shopper (Deal et al. disclose a system of devices comprising a user interface accepting payment information and accepting a request for an item to be delivered to a fitting room [0054] and a processor and memory for performing storage and updating of the electronic record and functions relating to the user interface [0060] and stored customer data such as preferences and payment data [0081]);
a reservation device configured to allow the shopper to input an operation for designating a product desired to be purchased (Deal et al. disclose a user interface accepting payment information and accepting a request for an item to be delivered to a fitting room [0054]);
an automatic sorter configured to pick up a product (Deal et al. disclose a merchandise selector for retrieving a desired item from the merchandise stock [0019] [0044] [0059]);
a register configured to communicate with a payment server that manages the payment account (Deal et al. disclose registering payment to bill the account of a user [0054]); and
a moving object (Deal et al. disclose a transport mechanism [0059] to deliver objects to desired locations such as the fitting room [0053-0054]),
wherein the management server specifies a product designated in response to the operation input to the reservation device as a reserved product to be purchased (Deal et al. disclose a user using a user interface to request a product for purchase and delivery to a fitting room [0054]), controls the automatic sorter to collect the reserved product to be purchased for each shopper (Deal et al. disclose a merchandise selector for retrieving a desired item from the merchandise stock [0019] [0044] [0059]), transmits purchase information to the register to charge the shopper for a price of the reserved product to be purchased (Deal et al. disclose registering payment via a card reader and/or user interface to bill the account of a user [0054]), and controls the moving object to cause the moving object loaded with the product in a settled state to move to the product receiving place designated by the shopper (Deal et al. disclose the user immediately paying for the item upon request and the dispenser dispensing the item [0041] and prepayment prior to dispensing [0055] [0100].  Deal et al. further disclose a transport mechanism for dispensing the product at a desired merchandise output [0054] [0059]);
and the management server specifies a product … as the reserved product to be purchased of the shopper … when the product is put into an input port (Deal et al. disclose a customer requesting items [0053] and transporting the item through a transport mechanism comprising, for example, conveyer systems, to a merchandise output [0053] [0059] wherein the merchandise output is part of a reserved fitting room for the customer to receive the item [0053-0054] (i.e. the product is reserved for purchase when the product is sent to the fitting room connected to the transport mechanism)). 
Deal et al. go as far as to disclose motorized storage [0059] but do not explicitly disclose self-traveling moving object.  However, Yap et al. in a related art directed to product handling for consumer items [0272] do teach self-traveling moving object (see, e.g., mobile robot at [0346].).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Deal et al. with self-traveling moving object as seen in Yap et al. in order to decrease the need for human input in the system, thereby decreasing instances of human error, and thus increasing efficiency in retail operations.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time and costs associated with merchandise movement, thereby streamlining merchandising procedures, and thus enhancing customer and retailer satisfaction.  These inventions when viewed in a combined state would yield predictable results in facilitating product movement in retailer settings.  
	Deal et al. teach transport mechanisms and input ports [0053-0054] [0059] (i.e. conveying mechanisms connected to output ports and, e.g., fitting rooms) and using conveying systems for relaying merchandise as above [0059].  However, Deal et al. do not explicitly disclose the reservation device is a shooter into which a product, with a tag including information associated with the shopper, is able to be put by the shopper; and a product with the tag as the reserved product to be purchased of the shopper associated with the tag when the product is put into an input port by the shopper.  Patel in a related invention of automated processing of customer selections and purchases (Abstract) does teach the noted limitations in conveyers traversing the store to transport customer-selected items to checkout (FIG. 8A) (Col 3 Lines 40-67) (Col 4 Lines 47-52) with changes in elevation and projections in the conveyors to facilitate a customer placing a product onto conveyers (Col 3 Lines 40-67).  (Please note:  Applicant defines “shooter” as a device comprising an input port and transport path in paragraph [0037].  Examiner cites the elevation dips in the conveyors as input ports (FIG. 1) (Col 3 Lines 40-67) and the conveyors as the transport paths (FIG. 1) (Col 3 Lines 40-67) (Col 4 Lines 47-52)).  Patel further teaches that the customer places a tag unique to the customer’s identification on the item before placing it on the conveyer (FIG. 8A) (Col 5 Lines 54 – 68).)  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and conveyance ports of Deal et al. with the reservation device is a shooter into which a product, with a tag including information associated with the shopper, is able to be put by the shopper; and the reserved product to be purchased of the shopper associated with the tag when the product is put into an input port by the shopper as seen in Patel in order to increase customer accessibility in identifying and conveying items for purchase, thereby decreasing effort in accommodating customer requests, and thus enhancing customer satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to reduce necessary store equipment, save time in shopping procures, and enhance inventory control (Please see Patel at Col 6 Lines 33-40).  These inventions when viewed in a combined state would yield predictable results in efficiently facilitating customer purchases.    

As per Claim 3, Deal et al. disclose a device and the reservation device is configured such that the input port is switched to a state where the input port is associated with the shopper and is temporarily opened to be able to put the product when an operation is input from the shopper (Deal et al. disclose a fitting room with an output port such that the product is placed in the fitting room for authorized retrieval by the customer [0053].  Deal et al. further disclose the fitting room with the output port being opened and the management server specifies a product put while the input port is open as the reserved product to be purchased of the shopper (Deal et al. teach billing a user account for a user receiving merchandise in the fitting room [0054]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE ELENA BRUNER/Examiner, Art Unit 3627